- Provided by MZ Technologies As filed with the Securities and Exchange Commission on May 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F 1 REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR 1 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR 1 SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact Name of Registrant as Specified in its Charter) NATIONAL STEEL COMPANY (Translation of Registrants name into English) THE FEDERATIVE REPUBLIC OF BRAZIL (Jurisdiction of incorporation or organization) Paulo Penido Pinto Marques, Chief Financial Officer Phone: +55 11 3049-7100 Fax: +55 11 3049-7212 invrel@csn.com.br Av. Brigadeiro Faria Lima, 3,400  20 th floor 04538-132, São Paulo-SP, Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares without par value New York Stock Exchange* American Depositary Shares, (as evidenced by American Depositary Receipts), each representing one share of Common Stock New York Stock Exchange * Not for trading purposes, but only in connection with the registration of American Depositary Shares pursuant to the requirements of the Securities and Exchange Commission. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the period covered by the annual report: Common Shares, without par value. 1,510,359,220, including 52,389,112 common shares held in treasury. This amount takes into account the two-for-one stock split that took place in March 2010. For further information, see Item 7A. Major Shareholders, Item 9A. Offer and Listing Details and Item 10B. Memorandum and Articles of Association. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. R Yes 1 No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. 1 Yes R No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes 1 No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). 1 Yes R No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer R Accelerated Filer 1 Non-accelerated Filer 1 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP R International Financial Reporting Standards as issued by the International Accounting Standards Board 1 Other 1 If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 1 Item 18 1 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). 1 Yes R No TABLE OF CONTENTS Page Introduction 1 Forward-Looking Statements 2 Presentation of Financial and Other Information 2 Item 1. Identity of Directors, Senior Management and Advisors 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 3A. Selected Financial Data 4 3B. Capitalization and Indebtedness 7 3C. Reasons for the Offer and Use of Proceeds 7 3D. Risk Factors 7 Item 4. Information on the Company 16 4A. History and Development of the Company 16 4B. Business Overview 21 4C. Organizational Structure 53 4D. Property, Plant and Equipment 53 Item 4A. Unresolved Staff Comments 55 Item 5. Operating and Financial Review and Prospects 56 5A. Operating Results 56 5B. Liquidity and Capital Resources 86 5C. Research and Development, Patents and Licenses, etc. 90 5D. Trend Information 90 5E. Off-Balance Sheet Arrangements 92 5F. Tabular Disclosure of Contractual Obligations 95 5G. Safe Harbor 95 Item 6. Directors, Senior Management and Employees 96 6A. Directors and Senior Management 96 6B. Compensation 98 6C. Board Practices 98 6D. Employees 99 6E. Share Ownership 99 Item 7. Major Shareholders and Related Party Transactions 99 7A. Major Shareholders 99 7B. Related Party Transactions 99 Item 8. Financial Information 8A. Consolidated Statements and Other Financial Information 8B. Significant Changes Item 9. The Offer and Listing 9A. Offer and Listing Details 9B. Plan of Distribution 9C. Markets 9D. Selling Shareholders 9E. Dilution 9F. Expenses of the Issue Item 10. Additional Information 10A. Share Capital 10B. Memorandum and Articles of Association 10C. Material Contracts 10D. Exchange Controls 10E. Taxation 10F. Dividends and Paying Agents 10G. Statement by Experts 10H. Documents on Display 10I. Subsidiary Information Item 11. Quantitative and Qualitative Disclosures About Market Risk Item 12. Description of Securities Other Than Equity Securities Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modification to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16. [Reserved] 16A. Audit Committee Financial Expert 16B. Code of Ethics 16C. Principal Accountant Fees and Services 16D. Exemptions from the Listing Standards for Audit Committees 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 16F. Change in Registrants Certifying Accountant 16G. Corporate Governance Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits Table of Contents INTRODUCTION Unless otherwise specified, all references in this annual report to: we, us, our or CSN are to Companhia Siderúrgica Nacional and its consolidated subsidiaries; parent company is to Companhia Siderúrgica Nacional. Brazilian government are to the federal government of the Federative Republic of Brazil;  real ,  reais  or R$ are to Brazilian reais , the official currency of Brazil; U.S. dollars, $, US$ or USD are to United States dollars; billions are to thousands of millions, km are to kilometers, m are to meters, mt or tons are to metric tons, mtpy are to metric tons per year and MW are to megawatts; TEUs to twenty-foot equivalent units; consolidated financial statements are to the consolidated financial statements of Companhia Siderúrgica Nacional and its consolidated subsidiaries as of December 31, 2008 and 2009 and, for the years ended December 31, 2007, 2008 and 2009, together with the corresponding Report of Independent Registered Public Accounting Firms; ADSs are to CSNs American Depositary Shares and ADRs are to CSNs American Depositary Receipts; and Brazil is to the Federative Republic of Brazil. 1 Table of Contents FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements, within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act, principally under the captions Item 3. Key Information, Item 4. Information on the Company, Item 5. Operating and Financial Review and Prospects and Item 11. Quantitative and Qualitative Disclosures About Market Risk. We have based these forward-looking statements largely on our current expectations and projections about future events, industry and financial trends affecting our business. Many important factors, in addition to those discussed elsewhere in this annual report, could cause our actual results to differ substantially from those anticipated in our forward-looking statements, including, among other things: general economic, political and business conditions in Brazil and abroad, especially in China; the ongoing effects of the recent global financial markets and economic crisis; changes in competitive conditions and in the general level of demand and supply for our products; managements expectations and estimates concerning our future financial performance and financing plans; our level of debt; availability and price of raw materials; changes in international trade or international trade regulations; protectionist measures imposed by Brazil and other countries; our capital expenditure plans; inflation, interest rate levels and fluctuations in foreign exchange rates; our ability to develop and deliver our products on a timely basis; lack of infrastructure in Brazil; electricity and natural gas shortages and government responses to them; existing and future governmental regulation; and other risk factors as set forth under Item 3D. Risk Factors. The words believe, may, will, aim, estimate, forecast, plan, continue, anticipate, intend, expect and similar words are intended to identify forward-looking statements. Forward-looking statements speak only as of the date they were made, and we undertake no obligation to publicly update or to revise any forward-looking statements after we distribute this annual report because of new information, future events or other factors. In light of the risks and uncertainties described above, the forward-looking events and circumstances discussed in this annual report might not occur and are not an indication of future performance. As a result of various factors, such as those risks described in Item 3D. Risk Factors, undue reliance should not be placed on these forward-looking statements. 2 Table of Contents PRESENTATION OF FINANCIAL AND OTHER INFORMATION Our consolidated financial statements as of December 31, 2008 and 2009 and for each of the years ended December 31, 2007, 2008 and 2009 contained in Item 18. Financial Statements have been presented in U.S. dollars and prepared in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP. See Note 2(a) to our consolidated financial statements. For certain purposes, such as providing reports to our Brazilian shareholders, filing financial statements with the Brazilian Securities Commission ( Comissão de Valores Mobiliários ), or CVM, and determining dividend payments and other distributions and tax liabilities in Brazil, we have prepared and will continue to be required to prepare financial statements in accordance with the accounting principles required by Brazilian laws No. 6,404, dated December 15, 1976, as amended, and No. 11,638 dated December 28, 2007, as amended, or the Brazilian Corporate Law, and the rules and regulations of the CVM, or Brazilian GAAP, which differ in certain significant respects from U.S. GAAP. Changes on Regulatory Requirements for Presentation of Financial Statements  Convergence to International Financial Reporting Standards (IFRS) Presentation of financial statements in accordance with IFRS On July 13, 2007, the CVM issued Rule No. 457 to require listed companies to publish their consolidated financial statements in accordance with IFRS starting with the year ending December 31, 2010. Those consolidated financial statements must be prepared based on IFRS as issued by the International Accounting Standards Board. Convergence of Brazilian GAAP to IFRS On December 28, 2007, Law No. 11,638 was enacted and amended numerous provisions of the Brazilian Corporate Law relating to accounting principles and authority to issue accounting standards. Law No. 11,638 sought to enable greater convergence between Brazilian GAAP and IFRS. To promote convergence, Law No. 11,638 modified certain accounting principles of the Brazilian Corporate Law and required the different applicable regulators (including CVM) to issue accounting rules conforming to the accounting standards adopted in international markets. Additionally, the statute acknowledged a role in the setting of accounting standards for the CPC, which is a committee of officials from the Brazilian Federal Accounting Board ( Conselho Federal de Contabilidade ), Brazilian Independent Auditors Institute ( Instituto dos Auditores Independentes do Brasil ), São Paulo Stock Exchange ( BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros ) or BM&FBOVESPA, industry representatives and academic bodies that has issued accounting guidance and pursued the improvement of accounting standards in Brazil. Law No. 11,638 permits the CVM to rely on the accounting standards issued by the CPC in establishing accounting principles for regulated entities. Subsequently on May 27, 2009, Law No. 11,941 was enacted and, among other issues, amended numerous provisions of the Brazilian Corporate Law and tax regulation, to enable greater convergence between Brazilian GAAP and IFRS. As result of the issuance of Law No. 11,638, and Law No. 11,941, CPC has issued approximately 40 standards with the objective of making Brazilian GAAP similar to IFRS. CPC has issued several standards for application beginning with the year ended December 31, 2008 and during 2009 issued several additional standards. Our management is currently in the process of analyzing the potential impact of these new regulations and standards. Reporting Currency Because we operate in an industry that uses the U.S. dollar as its currency of reference, our management believes that it is appropriate to present our U.S. GAAP financial statements in U.S. dollars in our filings with the U.S. Securities and Exchange Commission, or SEC. Accordingly, as permitted by the rules of the SEC, we have adopted the U.S. dollar as our reporting currency for our U.S. GAAP financial statements contained in our annual reports that we file with the SEC. 3 Table of Contents As described more fully in Note 2(a) to our consolidated financial statements, the U.S. dollar amounts as of the dates and for the periods presented in our consolidated financial statements have been translated from the real amounts in accordance with the criteria set forth in the U.S. Financial Accounting Standards Boards Statement of Financial Accounting Standards No. 52, Foreign Currency Translation, at the year-end exchange rate (for balance sheet items) or the average exchange rate prevailing during the period (for income statement items). In this annual report, we refer to a Statement of Financial Accounting Standards issued by the U.S. Financial Accounting Standards Board as an SFAS. Unless the context otherwise indicates: historical data contained in this annual report that were not derived from our consolidated financial statements have been translated from reais on a basis similar to that used in our consolidated financial statements for the same periods or as of the same dates, except investment amounts that have been translated at the exchange rate in effect on the date the investment was made. forward-looking statements have been translated from reais at the exchange rate in effect at the time of the most recently budgeted amounts. We may not have adjusted all of the budgeted amounts to reflect all factors that could affect them. In addition, exceptionally we may have translated budgeted amount based on the exchange rate in effect on the date of the action, operation or document. Some figures included in this annual report have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures which precede them. PART I Item 1. Identity of Directors, Senior Management and Advisors Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information 3A. Selected Financial Data The following table presents our selected financial data as of the dates and for each of the years indicated, prepared in accordance with U.S. GAAP. Our U.S. GAAP consolidated financial statements as of December 31, 2008 and 2009 and for each of the years in the three-year period ended December 31, 2009 appear elsewhere herein, together with the reports of our Independent Registered Public Accounting Firm, KPMG Auditores Independentes, for the periods noted in their reports. The selected financial information as of December 31, 2005, 2006 and 2007 and for each of the years in the two-year period ended December 31, 2006 have been derived from our U.S. GAAP consolidated financial statements in U.S. dollars, not included in this annual report. The selected financial data below should be read in conjunction with Item 5. Operating and Financial Review and Prospects. 4 Table of Contents Year Ended December 31, Income Statement Data: (in millions of US$, except per share data) Operating revenues Domestic sales Export sales Total Deductions from operating revenues Sales taxes Discounts, returns and allowances 39 68 70 Net operating revenues Cost of products sold Gross profit 2, Operating expenses Selling General and administrative Other income (expense) 28 85 47 Total Operating income Non-operating income (expenses), net Financial income (expenses), net Foreign exchange and monetary gain (loss), net Other 3 22 81 Total 97 Year Ended December 31, (in millions of US$, except per share data) Income before income taxes and equity in results of affiliated companies Income taxes Current Deferred 31 85 Total Equity in results of affiliated companies 47 58 76 Net income Net loss attributable to noncontrolling interest - 2 Net income attributable to Companhia Siderúrgica Nacional Basic earnings per common share Weighted average number of common sharesoutstanding (in thousands)
